Citation Nr: 1614018	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  92-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Meniere's disease.

4.  Entitlement to an effective date earlier than April 13, 1998 for the grant of a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Paul Bunn


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from March 1961 to August 1964.

These matters come before the Board of Veterans' Appeals (Board) from rating decision(s) of the Department of Veterans Affairs (VA), Regional Office (RO) in Little Rock, Arkansas.   

The Board acknowledges that in a May 2011 decision, it ordered that the RO must not merge the docket for the issue of entitlement to a TDIU with the docket for other issues on appeal; however, upon further review of applicable Board policy, the Board finds that the issues should all have the same docket number. 

These matters were most recently before the Board in September 2014 when they were remanded for further development.  The Veteran's claims have an extensive history which has been noted in prior Board decisions/remands; therefore, it will not be repeated here.  

The issue of entitlement to an earlier effective date for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed 2004 decision, the Board denied the Veteran's claim for entitlement to service connection for bilateral hearing loss disability.

2.  New and material evidence to reopen a claim of entitlement to service connection for a right ear hearing loss disability has been received.

3.  The Veteran does not have a right ear hearing loss disability for VA purposes. 

4.  New and material evidence to reopen a claim of entitlement to service connection for a left hearing loss disability has been received.

5.  The earliest clinical evidence of left ear hearing loss disability is more than two decades after separation from service.

6.  The most probative evidence of record is against a finding of left ear hearing loss disability causally related to, or aggravated by, active service.

7.  The Veteran is less than credible as to the onset date of hearing loss.

8.  In an unappealed 2004 decision, the Board denied the Veteran's claim for entitlement to service connection for Meniere's disease. 

9.  New and material evidence to reopen a claim of entitlement to service connection for Meniere's disease has not been received.



CONCLUSIONS OF LAW

1.  Evidence received since the 2004 Board decision that denied service connection for a right ear hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2015).

2.  The criteria for service connection for right ear hearing loss disability have not been met.  38  U.S.C.A. §§ 1101, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Evidence received since the 2004 Board decision that denied service connection for a left ear hearing loss disability, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1100 (2015).

4.  The criteria for service connection for left ear hearing loss disability have not been met.  38  U.S.C.A. §§ 1101, 1112, 1154, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

5.  Evidence received since the 2004 Board decision that denied service connection for Meniere's disease, which was the last final denial with respect to this issue, is not new and material; the claim is not reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in April 2010 and October 2011.  With regard to the claim for a TDIU, the issue as to an earlier effective date is a downstream issue and further notice is not required. 

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), VA and private medical records, Social Security Administration (SSA) records, and lay statements in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veteran's of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that adequate opinions have been obtained.  The reports are predicated on audiology testing results and the Veteran's reported acoustic trauma exposure and reported symptoms.  Adequate rationale has been provided.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are included in 38 C.F.R. § 3.309(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Service connection for hearing loss disability

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

New and Material Evidence

In general, Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is existing evidence not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the concept of a well-grounded claim).

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the medical evidence pertinent to the claims on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

NME - Hearing Loss Disability

Historically, in a June 2004 decision, the Board denied entitlement to service connection for hearing loss disability.  The decision became final.  

Evidence at time of the final denial in 2004

At the time of the last final denial, the evidence included STRs, post service clinical records, and the Veteran's statements. 

The Veteran's STRs are negative for complaints of, or treatment for, hearing loss and reflect normal hearing upon separation.  (The Board notes that the Veteran has consistently stated that his service audiology results reflect a hearing loss; however, the Board finds that the results reflect normal hearing.  (See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), and both American Standards Association (ASA) units and conversation to current International Standards Organization (ISO) units.)  

A postservice audiology evaluation in July 1991 showed moderately severe sensorineural hearing loss in the left ear. 

1991 lay statements in support of the Veteran's claims are to the effect that the Veteran did not have a hearing problem when he entered service but did have a problem upon his return home. 

A November 1994 private record from "The Ear and Nose Throat Clinic" reflects normal hearing in the right ear and moderate fairly flat sensorineural hearing loss in the left ear with very poor speech discrimination.

A VA examination in June 1995 diagnosed hearing impairment.  
May 1997 and June 1997 VA records reflect asymmetric sensorineural hearing loss on the left.  The Veteran had normal right ear hearing acuity.  He had 94 percent speech recognition on the right and normal pure tone air conduction thresholds.  

The Veteran testified at the 1997 DRO hearing that he was driving a truck in service, getting out of the left-hand side, and he started having problems with his left ear.  

According to a July 1998 statement in support of the Veteran's claim from a soldier who served with the Veteran, the Veteran was hard of hearing in service.  

A November 1998 private hearing evaluation reflects sensorineural hearing loss in the left ear. 

On VA audiological evaluation in September 1999, the examiner concluded that it was less likely than not that the Veteran's hearing loss was due to service acoustic trauma. 

The Veteran testified at his personal hearing in November 2003 that his hearing loss began in service as the result of exposure to acoustic trauma from jet engines.

Evidence since the final denial in 2004

The claims file now includes evidence that the Veteran has abnormal hearing in the right ear. (See August 2011 VA examination report.)  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

With regard to the left ear and the right ear, the claims file now includes additional evidence regarding the etiology of the Veteran's hearing loss.  Correspondence from Dr. E. Gardner from Arkansas Otolaryngology Center, dated in November 2011, reflects Dr. Gardner's opinion that the Veteran had a "sudden sensorineural hearing loss in 1962 while in service."

February 2010 correspondence from Arkansas Otolaryngology Center from Dr. Gardner reflects that the Veteran reported that he has had decreased hearing in his left ear since the 1970s.  He also reported unsteadiness with true spinning in 1964 or 1965 with a booming sound in his left ear at times.  The correspondence reflects that the examiner checked him for any evidence of positive pressure nystagmus that would be consistent with canal dehiscence syndrome and the Veteran does not appear to have that.  The examiner found that the Veteran's dizziness is not otologic and the Veteran has no evidence of nystagmus at the time of his dizziness.  The examiner stated that the Veteran might have some dizziness "secondary potentially to a burned out Meniere's syndrome that he has not recovered from."

An instructional pamphlet "The Medical Consumer's Advocate" on Eustachian Tube Dysfunction which discusses "popping" of the ear and ear discomfort while flying in an airplane or driving in the mountains.  It reflects that Eustachian tube dysfunction, if persistent, may result in hearing loss, ringing in the ears, and dizziness or unsteadiness.  It also reflects that Eustachian tube dysfunction may be due to throat, nose, or a sinus problem.

In a July 2011 statement (VA Form 21-4138), the Veteran contended that he has been found to have had hearing loss at separation.  

An August 2011 VA examination report reflects normal hearing in service in July 1964,  normal hearing in the right ear in October 1991 and moderately severe to severe hearing loss in the left ear in October 1991, April 1994, and October 1994  It also notes that complaints of dizziness were first noted in the early 1990s.  The examiner opined that hearing loss is less likely as not caused by or a result of inservice acoustic trauma because the exit examination was normal.  

November 2011 correspondence from Dr. Gardner of Arkansas Otolaryngology Center reflects the opinion of Dr. Gardner that the most common example of unilateral acoustic trauma is the use of a gun on the right side leading to left-sided hearing loss.  He further noted that in review of the Veteran's records and a discussion of his medical history, it is his impression that the Veteran had a sudden hearing loss in 1962 while in service, and had a migraine associated with dizziness.  He stated that there are migraines which have sudden losses associated with this disorder but he did not think that this was the case in the Veteran.  Dr. Gardner stated, in pertinent part, as follows:

I made it very clear to [the Veteran] today that I did not think it was likely that a sudden hearing loss in his left ear would be acoustic in nature without this occurring immediately after acoustic exposure. 

A November 2011 VA examination report reflects that a June 10, 1991 rating decision noted that the Veteran had symptoms possibly related to VIII cranial nerve dysfunction.  It was noted that a cursory neurologic examination revealed no gross abnormalities and that the cranial nerves II-XII appeared grossly intact. 

A December 2011 statement by the Veteran reflects that he reported that he had headaches in service and the 8th cranial nerve deals primarily with balance and hearing .  He indicated that the theory of his case has changed and his new theory is that his hearing loss is due to dysfunction of his 8th cranial nerve. 

In a June 2012 statement, the Veteran asserted that his 8th cranial nerve was damaged causing his Meniere's disease.  

Old and new evidence of record considered as a whole

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  

As the claims file now includes evidence that the Veteran has abnormal hearing in the right ear, and given the low threshold, the claim for entitlement to service connection for right ear hearing loss disability is reopened, and a further discussion of the other evidence received since the last final denial is not needed prior to reopening the claim. 

With regard to the left ear, as noted above, another clinical opinion is now of record, and given the low threshold, the claim for entitlement to service connection for left ear hearing loss disability is reopened, and a further discussion of the other evidence received since the last final denial is not needed prior to reopening the claim.

Having reopened the Veteran's claim, the Board must now determine whether the reopened claim of entitlement to service connection for ear hearing loss disability may be granted on the merits, de novo.  The Board finds that the Veteran is not prejudiced because the RO reopened the claim in 2010.

The Veteran has contended that he has hearing loss due to acoustic trauma and/or Meniere's disease.  The Veteran testified at his personal hearing in November 2003 that his hearing loss began in service as the result of exposure to acoustic trauma from jet engines, and from driving a truck with his left ear towards the driver's side window.

Right Ear Hearing Loss Disability

A June 2011 VA examination report reflects that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
25
25

A December 2010 VA record reflects normal hearing in the right ear and 100 percent speech recognition scores for the right ear. 


An August 2011 VA examination report reflects that the Veteran had 100 percent speech recognition scores and that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
25

In the present claim, the objective clinical evidence is against a finding of a hearing loss disability for VA purposes.  The Court in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  However, not all hearing loss constitutes hearing loss "disability" for VA purposes.  There is no clinical evidence of record which reflects that the Veteran has a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

The Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis of hearing loss disability for VA purposes.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss and what constitutes a disability for VA purposes.  
 
As a service connection claim requires, at a minimum, medical evidence of a current disability, the Veteran's claim for service connection for right ear hearing loss is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Ear Hearing Loss Disability

The Veteran's STRs are negative for complaints of, or treatment for, hearing loss.  Notably, they do reflect other complaints, such as headache/sinusitis, aching feet, head cold, stomach pain, condyloma, ingrown hair, infected beard, dull ache in the stomach, and keloid formation.  Thus, the Board finds that if the Veteran had hearing loss in service, it would have been reasonable for him to have reported it as he reported other complaints.  

The Veteran's report of medical examination, note 73, reflects that he reported his childhood illness, frequent headaches most of his life, that he stuttered in childhood, that he had frequent cramps in his legs for the past five years, that he reported air sickness when flying, and that he "denies all other significat medical or surgical history".  The Board finds that if the Veteran had hearing loss upon separation, it would have been reasonable for him to have noted at the time of separation as he reported other disabilities and/or injuries, to include resolved childhood illnesses.

The Veteran separated from service in 1964.  The Veteran's July 1964 report of medical examination for separation purposes reflects that the Veteran's hearing acuity, upon audiometry test, was as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
5
-5
-5
10
10

In the 1960's, the military changed its standard of measuring hearing acuity. The ASA units were replaced with the current ISO units.  Service department audiometer test results prior to October 31, 1967 are assumed to have been reported in ASA units, rather than the current ISO units, unless otherwise noted.  To convert the units, the Board adds, to the ASA units, 15 decibels to 250 Hz., 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.


Upon conversion to current ISO standards, the Veteran's hearing acuity was as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
20
5
5
20
15

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran had normal hearing upon separation.

The earliest clinical evidence of left ear hearing loss is in approximately 1991.  An October 1991 audiology examination record reflects left ear hearing loss disability; this is more than two decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board has considered the lay statements of record but finds that the objective audiology findings and records contemporaneous to service are more probative than the lay statements made years later for compensation purposes.  Not only do the objective records from service reflect normal hearing, but the Veteran himself, when given the opportunity to list complaints and injuries, failed to do so upon separation despite listing other complaints.  

The claims file includes November 2011 correspondence from Dr. Gardner.  Dr. Gardner stated, in pertinent part, as follows: "[i]t is my impression that [the Veteran] had a sudden sensorineural hearing loss in 1962".  However, Dr. Gardner failed to provide an adequate rationale for such, and failed to discuss that the Veteran did not complain of hearing loss in service, or that no hearing loss was noted in service.  He does not discuss the Veteran's normal hearing acuity in the left ear upon separation.  Moreover, Dr. Gardner stated "I made it very clear to [the Veteran] today that I did not think it was likely that a sudden hearing loss in his left ear would be acoustic in nature without this occurring immediately after the acoustic exposure."  

The Board finds that statements by the Veteran as to the onset date of his hearing loss in service are less than credible given the record as a whole, as noted above.  See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).   

The most probative clinical records are against a finding that service connection is warranted.  Any lay or clinical opinion based on the Veteran's self-reported, and less than credible, history of hearing loss in service and upon separation lacks probative value.  The most probative evidence reflects that the Veteran's hearing loss began more than a decade after separation from service and is most likely related to Meniere's disease, for which the Veteran is not in receipt of service-connection. 

On VA audiological evaluation in September 1999, the examiner concluded that it was less likely than not that the Veteran's hearing loss was due to service acoustic trauma. 

November 1994 correspondence from Dr. J. Dickens of "The Ear & Nose-Throat Clinic" reflects that the Veteran was seen in October and November 1994.  Dr. Dickens stated that the Veteran "has a longstanding history of hearing loss in his left ear that seems to have progressed over the years and he had some degree at the time of separation from service in that ear but clearly thinks it has gotten worse."  Dr. Dickens stated that he thinks that the Veteran has Meniere's disease involving the left ear.  The Board finds that Dr. Dicken's statement as to "some degree [of hearing loss] at the time of separation from service is not supported by the competent objective evidence, and is actually contrary to it; thus, it lacks probative value.

A November 2011 VA examination report reflects the opinion of the examiner, in pertinent part, as follows:

 . . . speaking with the patient today he alluded to the reference of acoustic trauma or being in an acoustic trauma environment and when pointed out that his right ear hearing was near normal or normal and the left ear was markedly affected, he attributed this to the driving along the flight line with his left ear to the open window to the planes but reasoning would be that if the noise was loud enough it would affect both ears. 

The examiner also opined, in pertinent part, as follows:

It is the examiner's opinion based on current normal hearing in the right ear, that he does not have bilateral hearing loss and that the left severe flat sensory neural hearing loss is due to the Meniere's disease and not related to the acoustic trauma or the military experience of acoustic trauma.

It is the examiner's opinion that, based on review of the claims' file, the oral history today, the clinic ear, nose and throat examination today and review of' the most audiograms and the previous audiograms that there is not bilateral hearing loss but normal hearing in the right ear and a unilateral flat severe sensory neural hearing loss or profound almost hearing loss in the left ear with associated history of several year[s] of dizziness and tinnitus and that this left hearing loss is less than likely to be caused by his in-service noise exposure acoustic trauma while, serving on multiple Air Force bases. . . . . In regards to the Meniere's disease to include hearing loss and tinnitus, it is the examiner's opinion that the Veteran's Meniere's disease including hearing loss and tinnitus is less than likely a result of in-service noise exposure or acoustic trauma while serving on multiple Air Force bases.  

The claims file includes an article on hearing loss and notes that it may be due to several factors, to include cerumen accumulation, noise, aging, infections, an autoimmune disorder, congenital factors, or drug-induced, and may also be idiopathic.  February 2010 correspondence from Arkansas Otolaryngology Center which reflects that the Veteran reported decreasing hearing in his left ear since the 1970s.  Neither supports a finding that service connection for the Veteran's left ear hearing loss disability is warranted. 

The Veteran has not been shown to have the experience, training, or education necessary to make a diagnosis of hearing loss disability for VA purposes, or to provide a competent opinion as to its etiology.  To the contrary, the record reflects that the Veteran has misunderstood his audiology findings.  A December 2010 VA record reflects that the clinician explained that the Veteran had misunderstood the ASA results and incorrectly thought that a negative result indicated abnormal hearing.    Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of hearing loss and what constitutes a disability for VA purposes.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

In sum, the Veteran had normal hearing upon separation, and there is no competent credible evidence of hearing loss disability to a compensable degree within one year of separation from service.  The most probative evidence of record is against a finding that service connection is warranted on a direct or secondary basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


NME - Meniere's Disease

Historically, in a June 2004 decision, the Board denied entitlement to service connection for a disability manifested by dizziness and for Meniere's disease.  

Evidence at time of the last final denial

The Veteran's STRs do not contain any complaints or findings of either dizziness or symptomatology indicative of Meniere's disease.  As noted above, his separation examination report reflects that he reported other complaints of childhood illnesses, frequent headaches for most of his life, that he stuttered in childhood, that he had cramps in his legs for the past five years, and he had air sickness when flying; he denied all other significant medical or surgical history.

A February 1990 VA clinical record notes that the Veteran reported dizziness.   

Evidence and adjudication actions dated June 1991 include chronic headaches secondary to a combination of tension and migraine and daily dizziness possibly related to VIII cranial nerve dysfunction. 

1991 clinical records reflect that the Veteran reported left sided deafness since 1962, dizziness, vertigo rarely since 1964, and always followed by a pounding headache, chronic tinnitus in the right ear, and vertigo began in 1965 and getting worse.  The assessment was questionable Meniere's disease.  (See June, August, October, and November 1991 clinical records.)  An August 1991 record reflects that electronystagmography finding strongly suggest a left peripheral vestibular lesion.  1992 clinical records reflect findings consistent with Meniere's disease (e.g. See April and November 1992).  

1991 and 1992 records reflect that an ABR was negative, a glycerol test was negative, an electromyelogram reflected unilateral weakness on the left only, and magnetic resonance imaging was normal or did not show a lesion. 

November 1994 correspondence from record from Dr. J. Dickins reflects his statement that the Veteran has a longstanding history of hearing loss in the left ear, and that that he had some degree at separation which he thinks has progressed over the years.  He also reported dizziness spells.  The clinical impression was Meniere's disease involving the left ear.  

Undated correspondence from Dr. Farris reflects that the Veteran has Meniere's disease "which can cause deafness or near deafness as well as vertigo in its end or 'burned out' phase".  Dr. Farris also stated the following:

The information I have for review documents an extensive panel of tests which suggest Meniere's disease, a condition characterized by progressive hearing loss in the effected ear. The symptoms of vertigo progress as the hearing worsens. A brain tumor can also cause these symptoms, but the MRI report showed no tumor. The MRI result and the battery of tests are corroborative and suggest the diagnosis of Meniere's disease. 

1995 records reflect continued findings of left ear hearing loss and Meniere's disease. 

According to VA treatment records in December 1998, a history of Meniere's disease since 1970 was reported.  It was concluded on VA neurological examination in August 1999, that the Veteran's Meniere's disease was unrelated to his service connected sinusitis or rhinitis.  It was concluded on VA audiological evaluation in September 1999 that it was less likely than not that the Veteran's Meniere's disease was due to service acoustic trauma. 

A September 8, 1999 VA examination report reflects that the Veteran's sensation is present in the first, second, and third divisions of his trigeminal nerves.  It was noted that he has "probable burnt out Meniere disease of the left ear."  It was noted that his cranial nerve VII was intact bilaterally.

A September 20, 1999 VA report (VA Form 10-2464) reflects that it is less likely than not that the Veteran's disability was due to service.  

November 1999 VA records reflect that the Veteran reported the onset of episodic dizziness in 1962 and that it became significantly worse in 1981.  It was noted that the Veteran's diagnostic findings yielded a left unilateral weakness commonly associated with peripheral vestibular involvement such as Meniere's.

The Veteran's representative at the November 2003 Board hearing contended that the claims for service connection for hearing loss, tinnitus, and peripheral vestibular disorder were part of Meniere's syndrome.  (See transcript page 9.)

The Veteran testified that he was diagnosed with Meniere's disease in 1994 by Dr. Farris and that he was told that his hearing loss was related. (November 2003 Board hearing)  He also testified that he was told in November 1994 that his inner ear imbalance of Meniere's disease is "throwing everything off balance" and that he has been having Meniere's disease since approximately 1974 (February 1995 DRO hearing), and also testified that he had dizziness in service and that his dizziness and headaches occur together (one kicks the other in) (May 1997 DRO hearing).  The Veteran also testified that his Meniere's disease is related to his hearing loss, and that he has had disequilibrium since 1964. (October 1997 DRO hearing).  He testified that his hearing loss caused him to have Meniere's diseased. (August 1998 DRO Hearing)

Evidence since the last final denial

February 2010 correspondence from Arkansas Otolaryngology Center from Dr. Gardner reflects that the Veteran reported that he has had decreased hearing in his left ear since the 1970s.  He also reported unsteadiness with true spinning in 1964 or 1965 with a booming sound in his left ear at times.  The correspondence reflects that the examiner checked the Veteran for any evidence of positive pressure nystagmus that would be consistent with canal dehiscence syndrome and the Veteran does not happen to have that.  The examiner found that the Veteran's dizziness is not otologic and the Veteran has no evidence of nystagmus at the time of his dizziness.  The examiner stated that the Veteran might have some dizziness "secondary potentially to a burned out Meniere's syndrome that he has not recovered from."

An instructional pamphlet "The Medical Consumer's Advocate" on Eustachian Tube Dysfunction which discusses "popping" of the ear and ear discomfort while flying in an airplane or driving in the mountains.  It reflects that Eustachian tube dysfunction, if persistent, may result in hearing loss, ringing in the ears, and dizziness or unsteadiness.  

July 2011 statement (VA Form 21-4138) by the Veteran in which he stated that the examiner did not explain what "normal" hearing meant, and his contention that the RO in October 1995 found that he had hearing loss at separation.

An August 2011 VA examination report reflects normal hearing in service in July 1964, normal hearing in the right ear in October 1991 and moderately severe to severe hearing loss in the left ear in October 1991, April 1994, and October 1994  It also notes that complaints of dizziness were first noted in the early 1990s.  The examiner opined that hearing loss is less likely as not caused by or a result of in-service acoustic trauma because the exit examination was normal.  

As discussed more fully above, November 2011 correspondence from Dr. Gardner of Arkansas Otolaryngology center is now associated with the claims file.  

A November 2011 VA examination report reflects that a cursory neurologic examination revealed no gross abnormalities and that the cranial nerves II-XII appeared grossly intact. 

A December 2011 statement by the Veteran reflects that he reported that he had headaches in service and the 8th cranial nerve deals primarily with balance and hearing.  He indicated that the theory of his case has changed and his new theory is that his hearing loss is due to dysfunction of his 8th cranial nerve. 

The Veteran asserted that his 8th cranial nerve was damaged causing his Meniere's disease (e.g. see June 2012 statement).

Old and New evidence considered as a whole

The Board finds that new and material evidence has not been received to reopen the Veteran's claim for entitlement to service connection for Meniere's' disease.  The Board has considered the low threshold espoused by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010); however, even given that low threshold the Board finds that new and material evidence has not been received.  

The Board has considered the Veteran's contention that his 8th cranial nerve was damaged causing his Meniere's disease.  In this regard, the Board notes that the 8th cranial nerve is the vestibular nerve.  (DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))  The records in evidence at the time of the last final denial in 2004 reflect that the Veteran's had left-sided vestibular weakness based on electronystagmography test results, and it was recommended that the have a possible vestibular nerve section or labyrinthectomy.  (See 1994 records)(A labyrinthectomy is an incision of the labyrinth of the ear done for vestibular dysfunction when severe hearing loss is already in progress. ) DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (31st Ed. 2007))
 
Thus, new and material evidence has not been received.  In essence, the Veteran is merely using a different term (8th cranial nerve versus vestibular nerve) to reflect the same evidence and allegations which were already of record.  At the time of the last final denial, there was already evidence of record that the Veteran had an abnormal finding with regard to the 8th cranial nerve (vestibular nerve) and that he had Meniere's disease.

The February 2010 correspondence from Arkansas Otolaryngology Center from Dr. Gardner is new correspondence; however, it is not material.  The Veteran has previously claimed dizziness in service and a clinical finding that the Veteran might have dizziness from a burned out Meniere's syndrome was also already of record prior to the last final denial.  

The instructional pamphlet "The Medical Consumer's Advocate" is new; however, it is not material because it does not reflect that the Veteran may have had damage to his Eustachian tube in service, and the pamphlet, taken in conjunction with the other evidence, does not raise a reasonable possibility of substantiating his claim.

The Court held that the phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  In the present case, there is no new and material evidence which raises a reasonable possibility of substantiating the claim. 

ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability; the appeal is allowed to this extent. 

New and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability; the appeal is allowed to this extent. 

As new and material evidence has not been received to reopen a claim of entitlement to service connection for Meniere's disease, the appeal is denied. 

Entitlement to service connection for right ear hearing loss disability is denied.

Entitlement to service connection for left ear hearing loss disability is denied.


REMAND

The issue of entitlement to an effective date earlier than April 13, 1998 for the grant of a TDIU is on appeal from a June 2006 RO rating decision which granted entitlement to TDIU and assigned an effective date of August 11, 1999.  In an April 2015 rating decision, the RO assigned an earlier effective date of April 13, 1998 based on the date upon which the Veteran met the schedular requirements.  (In an October 2014 decision, the RO effectuated the grant, pursuant to a Board decision, of an effective date of 50 percent for an acquired psychiatric disability, effective from April 13, 1998.)  

The Veteran requests a grant of a TDIU effective from March 26, 1991, the date of receipt of his earliest claim for VA disability compensation benefits.  The Veteran filed a formal claim for a TDIU, which was received by VA on May 7, 1997.  Accordingly, May 7, 1997 is the date of receipt of the claim.  

The Board is mindful of the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2009); however, in the Veteran's claim, service connection was not in effect for any disability prior to July 30, 1997, the date of the supplemental statement of the case which granted service connection for recurrent granule sinusitis with seasonal allergic rhinitis with headaches.  In essence, there had been no requests for increased compensation prior to July 1997 because there had been no service-connected disability prior to that date.  

Service connection is in effect for arteriosclerotic heart disease rated as 10 percent disabling, effective November 12, 1997, and 100 percent disabling, effective December 11, 2003.  Chronic bronchitis is rated as noncompensable, effective November 12, 1997, and 60 percent disabling, from August 11, 1999, to May 15, 2002.  Asbestosis with chronic bronchitis is rated as 60 percent disabling, effective May 15, 2002.  Sinusitis with headaches is rated as 30 percent disabling, effective March 26, 1991.  Adjustment disorder is rated as 50 percent disabling from April 13, 1998 to July 12, 2004, 30 percent disabling from July 13, 2004 to February 19, 2013, and 50 percent disabling from February 19, 2013.  Keloid formation, right shoulder, is rated as 10 percent disabling, effective June 16, 2004.  Erectile dysfunction is rated as noncompensable, effective November 12, 1997.  Nicotine addiction is rated as noncompensable, effective November 12, 1997. Seasonal allergic rhinitis is rated as noncompensable, effective October 18, 2004. 

The combined evaluations for these disabilities are 30 percent effective March 26, 1991, 40 percent effective November 12, 1997, 70 percent effective April 13, 1998, 90 percent effective August 11, 1999, and 100 percent, effective December 11, 2003.  Accordingly, the earliest date on which the Veteran met the schedular rating criteria for TDIU was April 13, 1998, the date upon which he is in receipt of a TDIU.   

Prior to April 13, 1998, the Veteran was in receipt of service connection for his heart disability, sinusitis with headaches, erectile dysfunction, and nicotine addiction.  Thus, those disabilities may be considered with regard to whether the Veteran is entitled to an earlier effective date on an extraschedular basis.

SSA records reflect that the Veteran, who has a high school education, has a past work experience as a machine operator, truck driver, and food preparer.  As a machine operator, he was responsible for setting the machine for designing material for mobile homes.  He also made out shipping receipts, forms and bills of sale and supervised 57 men.  He also unloaded trucks and delivered freight, and worked in a dietician department for six months preparing food for residents.  

The records reflect that the Veteran stopped working due to a nonservice-connected back injury.  The SSA records note that the Veteran retains the residual functional capacity for a wide range of unskilled light work.  His restrictions with regard to walking, shopping, and household chores, were noted to be due to pain, difficulty with bending, standing, and stooping, and difficulty with lifting objects over 25 pounds, all of which were noted to be due to nonservice-connected disabilities.  .

The SSA records reflect that the Veteran had pain due to his back, and are negative for his service-connected disabilities affecting his employment.  The Board is mindful that the Veteran now contends that his service-connected disabilities were responsible, in part, for his inability to work; however, the Board finds that the SSA records are probative evidence against such a finding.  They reflect the only noted complaint to be with regards to a back injury and its related symptoms.  The Veteran also testified at a 1987 SSA hearing that he was unable to engage in any type of work after June 1985 due to his work-related back injury and his high blood pressure. 

While the SSA records are against a finding that the Veteran's service-connected disabilities, even in combination, prevented him from substantial gainful employment, those records pertain to 1987; whereas, the applicable time period in this case is from May 7, 1997.

A June 1993 VA examination report reflects that the Veteran reported headaches on a daily basis and that they pain lasts from 15 minutes to an hour, and goes away with sitting down, laying down, and relaxing.  He further reported that once or twice a week, he becomes nauseated, gets severe headaches, and has sensitivity to light and gets blurred vision.  He reported that he is not able to work or do any type of physical activity when the headaches are present.  He was diagnosed with tension and migraine headaches.

An October 1996 record reflects that the Veteran had a headache in the past two weeks and his dose of felodipine was doubted.  

The Veteran testified at the May 1997 DRO hearing that when he gets dizzy, he also gets headaches and that they last 15 to 20 minutes if he lies down.  He reported that at their worst they are a "10" out of 10, and they are always at the point where he has to lay down.  He reported that everything starts spinning, he is like a "drunk person", and at times, he has to just lie down in a dark room.  He reported that he takes Tylenol, Morin, Advil, Midol, and Meclozine (for dizziness), as well as Sinutab and Vancanase for his nose.  He reported that in the spring, he cannot be outdoors due to the "cottonwood trees" which he contends affect his sinuses.  He also reported that he cannot be around carpeting and certain fabrics like wool.  

The Veteran stated that all his disabilities, to include his nonservice-connected disabilities, prevent him from substantial gainful employment.  He stated that his head hurts so bad that he cannot concentrate.  He also stated that his nonservice-connected equilibrium problem interferes with machine.  He testified that he gets a shortness of breath if he walks a half a block.

A June 1997 VA examination report reflects that the Veteran had recurrent granule sinusitis with seasonal allergic rhinitis. It was noted that acute sinusitis occurs "probably three to four times a year or more."

Dr. Farris reviewed the Veteran's clinical records prior to July 1997 and found that the Veteran had a history of allergies with seasonal exacerbation.  He found that the "majority of headaches are unrelated to nasal symptoms or manifestations."

The Veteran testified at the October 1997 DRO hearing that to relieve his headaches he must go into a dark quiet room and lay down.  He also reported that he cannot be around certain cleaning solvents or pollen, and that at times, he gets so congested that he cannot get a good passage of air.  He testified that the congestion in the sinal passages occurs three or four times a day, every day.  (He testified that as a truck driver, the diesel fumes from the trucks affected him, and someone would have to pick up the truck because he was having difficulty.  He testified that he missed some days of employment due to sinusitis and allergic attacks.  He also stated that it affects his stamina and makes it difficult for him to breath.  He testified that he has been to the emergency room because of his headaches, which last 15 to 20 minutes.  The Board notes that although the Veteran stated that he missed work and that his service-connected disabilities affected his employment, he was still able to maintain substantial gainful employment until his nonservice-connected back disability.)  

Based on the Veteran's reports with regard to his headaches and sinusitis/allergies, the Board finds that referral to the Director, Compensation Service for extra-schedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), 

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the claim for a TDIU under 38 C.F.R. § 4.16(b) to the Director, Compensation Service.  The RO should follow the dictates of section 4.16(b) in making this submission. 

2.  The RO should then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC), and the claim should be returned to the Board as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


